                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

ERIC WILLIAMS, On Behalf of Himself                  )
and All Others Similarly Situated,                   )
                                                     )   CLASS AND COLLECTIVE ACTION
        Plaintiff,                                   )
                                                     )   CASE NO. ________________
v.                                                   )
                                                     )   JURY DEMAND
ROAD SCHOLAR STAFFING, INC.,                         )
                                                     )
        Defendant.                                   )

                     CLASS AND COLLECTIVE ACTION COMPLAINT

       1.      Plaintiff Eric Williams (“Plaintiff”) brings this class and collective action against

Defendant Road Scholar Staffing, Inc. (“Defendant”) to recover unpaid compensation under the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and under the common law of

contract and unjust enrichment. Plaintiff asserts the FLSA claims as a collective action on behalf

of himself and all similarly situated individuals, pursuant to Section 16(b) of the FLSA, 29 U.S.C.

§ 216(b). Plaintiff asserts the contract and unjust enrichment claims as supplemental claims to the

FLSA claims on behalf of all similarly situated individuals who opt into this action pursuant to

O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567 (6th Cir. 2009) and on a class basis pursuant

to Fed. R. Civ. P. 23.

       2.      Plaintiff alleges that Defendant underpaid him and other truck drivers it employed

for their mileage, failed to track all time they worked, and did not pay them for other types of

compensation required under their employment contracts. These failures resulted in their effective

hourly pay dropping below the $7.25 per hour minimum wage under the FLSA in many workweeks

and violated the terms of their employment contracts, which entitled them to certain compensation

for each mile they drove as well as layover, detention, and driver assist pay, among other types of

                                                 1

     Case 3:21-cv-00052 Document 1 Filed 01/22/21 Page 1 of 10 PageID #: 1
compensation. In the alternative to the violation of their employment contracts, the failure to pay

all compensation Plaintiff and other drivers earned resulted in Defendant being unjustly enriched

at their expense.

                                I. JURISDICTION AND VENUE

       3.      This Court has jurisdiction over Plaintiff’s claim under the FLSA because it is

brought pursuant to 29 U.S.C. § 216(b) and because it raises a federal question pursuant to

28 U.S.C. § 1331.

       4.      This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

to 28 U.S.C. § 1367 because the state law claims are so related to the FLSA claims that they form

part of the same case or controversy.

       5.      Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1391 because

Defendant resides in this judicial district and because the claims arose in this judicial district.

                                            II. PARTIES

A.     Plaintiff

       6.      Plaintiff Eric Williams is over the age of nineteen (19) and is a resident of Prichard,

Mobile County, Alabama.

       7.      Plaintiff was employed by Defendant as a truck driver from approximately April

2020 until November 2020.

B.     Defendant

       8.      Defendant Road Scholar Staffing, Inc. is a Tennessee corporation with its principle

place of business in this judicial district at 3200 West End Avenue, Suite 500

Nashville, Tennessee 37203-1322.

       9.      Defendant employs individuals who are engaged in interstate commerce and/or in



                                                   2

      Case 3:21-cv-00052 Document 1 Filed 01/22/21 Page 2 of 10 PageID #: 2
the production of goods for interstate commerce.

        10.    Defendant has at all relevant times been an employer within the meaning of the

FLSA.

                                            III. FACTS

        11.    Defendant hired Plaintiff as a truck driver in or around April 2020.

        12.    Upon hiring, Plaintiff and other truck drivers employed by Defendant executed an

employment contract entitling them to certain compensation for his services, including mileage

pay, certain bonuses, layover pay, detention pay, and driver assist pay, among other compensation.

        13.    On a regular and routine basis, Defendant failed to pay Plaintiff and other truck

drivers all compensation they were owed pursuant to this agreement.

        14.    For example, on a regular and routine basis, Defendant failed to pay Plaintiff and

other truck drivers for, among other things:

               a. all miles they drove;

               b. all time worked; and,

               c. all layover, detention, driver assist, and other forms of compensation earned.

        15.    Plaintiff and other truck drivers typically worked long hours each week.

        16.    For example, Plaintiff typically worked in excess of 100 hours each week.

        17.    On a regular and routine basis, Defendant failed to accurately track the time

Plaintiff and other truck drivers worked.

        18.    Because Defendant did not accurately track the time worked by Plaintiff and other

drivers and failed to pay them all compensation owed under their employment contracts,

Defendant sometimes paid them less than $7.25 per hour.

        19.    Defendant knew and acted with reckless disregard of the fact that its policies and



                                                3

     Case 3:21-cv-00052 Document 1 Filed 01/22/21 Page 3 of 10 PageID #: 3
practices for paying truck drivers violate the FLSA.

                         IV. COLLECTIVE ACTION ALLEGATIONS

       20.     Plaintiff asserts his FLSA and supplemental state law claims pursuant to 29 U.S.C.

§ 216(b) as a collective action on behalf of the following individuals:

               All current and former truck drivers employed by Defendant at any
               time since January 22, 2015. 1

(the “FLSA Collective”).

       21.     Plaintiff’s claims should proceed as a collective action because Plaintiff and other

truck drivers, having worked pursuant to the common policies and practices described herein, are

“similarly situated” as that term is defined in 29 U.S.C. § 216(b) and the associated decisional law.

See, e.g., O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 581 (6th Cir. 2009) (“[A]s long as

someone in a collective action has a FLSA claim, employees who are similarly situated can be part

of the collective action, even if the other employees only have supplemental claims.”); Miller v.

Jackson, Tenn. Hosp. Co., No. 3:10-cv-1078, 2011 WL 1060737, at *6 (M.D. Tenn. Mar. 21, 2011)

(“[T]he class in an FLSA case may be a mix of individuals who have valid FLSA claims and those

who have supplemental claims.”).

                             V. CLASS ACTION ALLEGATIONS

       22.     Plaintiff asserts his breach of contract and unjust enrichment claims as a class action

on behalf of himself and the following class of individuals pursuant to Fed. R. Civ. P. 23:

               All current and former truck drivers employed by Defendant at any
               time since January 22, 2015.

(the “Rule 23 Class”).




1
    The statute of limitations for Plaintiff’s supplemental breach of contract and unjust enrichment
is six years. Tenn. Code Ann. § 28–3–109.
                                                 4

     Case 3:21-cv-00052 Document 1 Filed 01/22/21 Page 4 of 10 PageID #: 4
          23.   Plaintiff is a member of the Rule 23 Class he seeks to represent.

          24.   The Rule 23 Class is sufficiently numerous that joinder of all members is

impractical, satisfying Fed. R. Civ. P. 23(a)(1). There are dozens of class members during the class

period.

          25.   Plaintiff and members of the Rule 23 Class share the same pivotal questions of law

and fact, thereby satisfying Fed. R. Civ. P. 23(a)(2). Questions shared by Plaintiff and the Rule 23

Class include, but are not limited to: (1) whether Plaintiff and the Rule 23 Class entered into valid

and enforceable contracts with Defendant; (2) whether, by performing work, Plaintiff and the Rule

23 Class satisfied the conditions precedent to receive compensation under their agreements with

Defendant; (3) whether, by failing to pay all compensation owed to Plaintiff and the Rule 23 Class

for their work, Defendant breached its agreements with Plaintiff and the Rule 23 Class; and (4) if

the Court finds there was no valid or enforceable contract between Plaintiff and the Rule 23 Class

on the one hand and Defendant on the other, whether Defendant was unjustly enriched by accepting

the labor of Plaintiff and the Rule 23 Class without compensating them for this labor.

          26.   Plaintiff’s breach of contract and unjust enrichment claims are typical of the claims

of the Rule 23 Class, thus satisfying Fed. R. Civ. P. 23(a)(3). Defendant’s failure to pay them for

their work as set forth in their contracts was not the result of any Plaintiff-specific circumstances.

Rather, it arose from common pay policies and practices, which applied to all Rule 23 Class

members.

          27.   Plaintiff will fairly and adequately represent and protect the interests of the Rule 23

Class. Plaintiff has no interest adverse to the Rule 23 Class and has retained competent counsel

experienced in representing classes of employees against their employers related to their

employers’ failure to pay them properly under the law, thus satisfying Fed. R. Civ. P. 23(a)(4).



                                                  5

     Case 3:21-cv-00052 Document 1 Filed 01/22/21 Page 5 of 10 PageID #: 5
          28.   By applying common pay policies and practices to all Rule 23 Class members

resulting in a failure to pay them all compensation owed for their work, Defendant created a

scenario where questions of law and fact common to the Rule 23 Class predominate over any

questions affecting only individual members. Thus, a class action is superior to other available

methods for fair and efficient adjudication of this matter. Accordingly, Plaintiff is entitled to

pursue his breach of contract and unjust enrichment claims as a class action, pursuant to Fed. R.

Civ. P. 23(b)(3).

                                    VI. CAUSES OF ACTION

                                       COUNT I
                            FLSA MINIMUM WAGE VIOLATION

          29.   All previous paragraphs are incorporated as though fully set forth herein.

          30.   Plaintiff asserts this claim on behalf of himself and all similarly situated individuals

who opt into this action by filing a consent form, pursuant to 29 U.S.C. § 216(b).

          31.   Plaintiff and similarly situated truck drivers are employees of Defendant entitled to

the FLSA’s protections.

          32.   Defendant is an employer covered by the FLSA.

          33.   The FLSA entitles employees to a minimum hourly wage of $7.25 for every hour

worked. 29 U.S.C § 206(a).

          34.   Defendant failed to pay Plaintiff and those similarly situated for all of their work in

accordance with their employment contracts and to accurately track their time worked as set forth

herein.

          35.   As a result of these failures, Defendant failed to pay Plaintiff and those similarly

situated the full $7.25 per hour minimum wage under the FLSA in some workweeks.

          36.   In violating the FLSA, Defendant acted willfully and with reckless disregard of

                                                   6

     Case 3:21-cv-00052 Document 1 Filed 01/22/21 Page 6 of 10 PageID #: 6
clearly applicable FLSA provisions.

                                        COUNT II
                                   BREACH OF CONTRACT

       37.     All previous paragraphs are incorporated as though fully set forth herein.

       38.     Plaintiff asserts this claim on behalf of himself and all similarly situated individuals

who opt into this action by filing a consent form, pursuant to 29 U.S.C. § 216(b), and on behalf of

himself and the Rule 23 Class, pursuant to Fed. R. Civ. P. 23.

       39.     Plaintiff and the Rule 23 Class entered into agreements with Defendant to perform

work in exchange for compensation.

       40.     Plaintiff and the Rule 23 Class performed all conditions precedent required of them

under their agreements with Defendant.

       41.     Defendant failed to pay Plaintiff and the Rule 23 Class for all of their work in

accordance with their employment contracts.

       42.     By failing to compensate Plaintiff and the Rule 23 Class for all work in accordance

with their employment contracts, Defendant failed and refused to perform its obligations in

accordance with the terms and conditions of their agreements with Plaintiff and the Rule 23 Class.

       43.     Defendant therefore breached their agreements with Plaintiff and the Rule 23 Class.

       44.     Plaintiff and the Rule 23 Class are entitled to all damages resulting from

Defendant’s breach.

                                           COUNT III
                                   UNJUST ENRICHMENT
                            (asserted in the alternative to Count II)

       45.     All previous paragraphs are incorporated as though fully set forth herein.

       46.     Plaintiff asserts this claim in the alternative to Count II.

       47.     Plaintiff asserts this claim on behalf of himself and all similarly situated individuals

                                                  7

     Case 3:21-cv-00052 Document 1 Filed 01/22/21 Page 7 of 10 PageID #: 7
who opt into this action by filing a consent form, pursuant to 29 U.S.C. § 216(b), and on behalf of

himself and the Rule 23 Class, pursuant to Fed. R. Civ. P. 23.

         48.    Defendant is obligated to pay Plaintiff and the Rule 23 class for all work they have

performed.

         49.    Plaintiff and the Rule 23 Class performed work for Defendant.

         50.    Defendant failed to pay Plaintiff and the Rule 23 Class for all of their work.

         51.    Defendant has received the benefit of the labor of Plaintiff and the Rule 23 Class

without compensating them in full for that work.

         52.    Defendant was aware of and appreciated the benefit that Plaintiff and the Rule 23

Class conferred on it.

         53.    Defendant has therefore been unjustly enriched by accepting the work performed

by Plaintiff and the Rule 23 Class without proper compensation.

         54.    It would be unjust to allow Defendant to enjoy the fruits of the labor of Plaintiff

and the Rule 23 Class without proper compensation.

                                   VI. PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for the following relief on behalf of himself and all others

similarly situated:

         A.     An order permitting this litigation to proceed as a collective action pursuant to

29 U.S.C. § 216(b) and as a class action pursuant to Fed. R. Civ. P. 23 on behalf of the Rule 23

Class;

         B.     Prompt notice of this litigation to all similarly situated employees pursuant to

29 U.S.C. § 216(b) and to all members of the Rule 23 Class pursuant to Fed R. Civ. P. 23;

         C.     A finding that Defendant has violated the FLSA;



                                                  8

      Case 3:21-cv-00052 Document 1 Filed 01/22/21 Page 8 of 10 PageID #: 8
         D.     A finding that Defendant’s FLSA violations are willful;

         E.     A judgment against Defendant and in favor of Plaintiff and all similarly situated

employees for all unpaid and underpaid wages that Defendant has failed and refused to pay in

violation of the FLSA;

         F.     A finding that Defendant has breached its contracts with Plaintiff, those similarly

situated, and the Rule 23 Class or, in the alternative, that Defendant has been unjustly enriched by

accepting the benefit of the unpaid labor of Plaintiff, those similarly situated, and the Rule 23

Class;

         G.     A judgment against Defendant and in favor of Plaintiff, those similarly situated,

and the Rule 23 Class for all damages resulting from Defendant’s breach of their contracts,

including, but not limited to, all compensation owed for work performed and all consequential

damages, or, in the alternative, for all amounts by which Defendant have been unjustly enriched

by accepting the benefit of the unpaid labor of Plaintiff, those similarly situated, and the Rule 23

Class;

         H.     Liquidated damages to the fullest extent permitted under the FLSA;

         I.     Pre-judgment and post-judgment interest to the fullest extent permitted under the

FLSA and the law;

         J.     Litigation costs, expenses, and Plaintiff’s attorneys’ fees to the fullest extent

permitted under the FLSA, the common law, and the Federal Rules of Civil Procedure; and,

         K.     Such other and further relief as this Court deems just and proper in equity and under

the law.

                                        VII. JURY DEMAND

         Plaintiff demands a jury as to all claims so triable.



                                                   9

     Case 3:21-cv-00052 Document 1 Filed 01/22/21 Page 9 of 10 PageID #: 9
Date: January 22, 2021              Respectfully submitted,
                                    /s/ Joshua A. Frank
                                    DAVID W. GARRISON (No. 24968)
                                    JOSHUA A. FRANK (No. 33294)
                                    BARRETT JOHNSTON MARTIN & GARRISON, LLC
                                    Philips Plaza
                                    414 Union Street, Suite 900
                                    Nashville, TN 37219
                                    Telephone: (615) 244-2202
                                    Facsimile: (615) 252-3798
                                    dgarrison@barrettjohnston.com
                                    jfrank@barrettjohnston.com
                                    Attorneys for Plaintiffs




                                     10

   Case 3:21-cv-00052 Document 1 Filed 01/22/21 Page 10 of 10 PageID #: 10
